DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2022 has been entered.

Claim Status
Claims 1 – 9 are pending.  Claims 1 and 5 were amended.  Claims 7 – 9 are new.
	
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites 
An information terminal, comprising: 
at least one hardware processor configured to implement control of: 
		extracting a predetermined frequency band from a waveform of a signal of a machine component detected by a vibration sensor;
	
The instant disclosure describes an “information terminal 40” that “mainly includes a transmitting and receiving unit 42, a calculation processing unit 43, an internal memory 44, a display operation unit (display unit) 45, and a speaker 46 ([page 7]).” The description of information terminal 40 includes “the calculation processing unit 43 in accordance with a predetermined sequence while referring to a database of damaging frequencies and the like stored in the internal memory 44, based on the spectrum data received from the transmitting and receiving unit 26 of the analyzer 20 by the transmitting and receiving unit 42, and to output a result of the calculation processing to the display operation unit 45 ([page 7])”.
The disclosure is silent with regard to the information terminal 40 “extracting a predetermined frequency band”.  The closest support appears to be within the description of the second embodiment, where “the filter processing unit 47 is configured to extract a specific frequency band from the temporal waveform of the vibration of the rolling bearing 11 ([page 15]).  The speciation makes a clear distinction between the term “predetermined frequency band” and “specific frequency band”, as documented on page 10 as “a predetermined frequency band is further extracted from the specific frequency band by the filter function of the calculation processing unit 23.”  Therefore, a “specific frequency band” cannot be interpreted as synonymous to “a predetermined frequency band”. As best understood by the Examiner, the requirement to perform all of the claimed limitations within the scope of “an information terminal” is not enabled the instant specification.  

Claims 1 – 4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 includes the element/step
An information terminal, comprising: 
at least one hardware processor configured to implement control of: 
		extracting a predetermined frequency band from a waveform of a signal of a machine component detected by a vibration sensor;
transforming the extracted predetermined frequency band from a time domain to a frequency domain,
…
The instant disclosure describes an “information terminal 40” that “mainly includes a transmitting and receiving unit 42, a calculation processing unit 43, an internal memory 44, a display operation unit (display unit) 45, and a speaker 46 ([page 7]).” The description of information terminal 40 includes “the calculation processing unit 43 in accordance with a predetermined sequence while referring to a database of damaging frequencies and the like stored in the internal memory 44, based on the spectrum data received from the transmitting and receiving unit 26 of the analyzer 20 by the transmitting and receiving unit 42, and to output a result of the calculation processing to the display operation unit 45 ([page 7])”.
The disclosure is silent with regard to the information terminal 40 “transforming the extracted predetermined frequency band from a time domain to a frequency domain”.  The closest support appears to be within the description of the second embodiment, where “the calculation processing unit 43 of the information terminal 40 has a function of performing the envelope processing or FFT analysis for the temporal waveform of the specific frequency band ([page 15])”.  The speciation makes a clear distinction between the term “predetermined frequency band” and “specific frequency band”, as documented on page 10 as “a predetermined frequency band is further extracted from the specific frequency band by the filter function of the calculation processing unit 23.”  Therefore, as a “specific frequency band” cannot be interpreted as synonymous to “a predetermined frequency band”.   As best understood by the Examiner, the instant specification lacks written description for an “information terminal” performing the limitation of “transforming the extracted predetermined frequency band from a time domain to a frequency domain”.

Claims 1 – 4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant disclosure describes an “information terminal 40” that “mainly includes a transmitting and receiving unit 42, a calculation processing unit 43, an internal memory 44, a display operation unit (display unit) 45, and a speaker 46 ([page 7]).” The description of information terminal 40 includes “the calculation processing unit 43 in accordance with a predetermined sequence while referring to a database of damaging frequencies and the like stored in the internal memory 44, based on the spectrum data received from the transmitting and receiving unit 26 of the analyzer 20 by the transmitting and receiving unit 42, and to output a result of the calculation processing to the display operation unit 45 ([page 7])”.
The disclosure is silent with regard to the information terminal 40 “transforming the extracted predetermined frequency band from a time domain to a frequency domain”.  The closest support appears to be within the description of the second embodiment, where “the calculation processing unit 43 of the information terminal 40 has a function of performing the envelope processing or FFT analysis for the temporal waveform of the specific frequency band ([page 15])”.  The speciation makes a clear distinction between the term “predetermined frequency band” and “specific frequency band”, as documented on page 10 as “a predetermined frequency band is further extracted from the specific frequency band by the filter function of the calculation processing unit 23.”  Therefore, as a “specific frequency band” cannot be interpreted as synonymous to “a predetermined frequency band”.   As best understood by the Examiner, the requirement to perform “transforming the extracted predetermined frequency band from a time domain to a frequency domain” within the scope of “an information terminal” is not enabled the instant specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites the limitation "a specific frequency band" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Laricchiutta et al., WO 2018/094273 (claims priority to US 62/423,479, filed 17 November 2016, hereinafter 'Laricchiutta') in view of Luo et al., US 7930111 (hereinafter 'Luo').

Regarding claim 1: Laricchiutta teaches an information terminal ([Abstract]: discloses a vibration monitoring system that can detect vibrations from a rotating system, including a shaft and bearings) comprising: 
at least one hardware processor ([0044, 0046, Fig 2A]: discloses a wireless receiving and analysis unit (300) which can be implemented as a mobile phone or tablet, or a laptop or a computer), configured to implement control of: 
	transforming [vibration data] from a time domain to a frequency domain ([0048, Fig 8B]: discloses using a processor located within the vibration detection device processor to perform a Fourier analysis or an FFT to create frequency-domain data), 
	comparing an analyzed frequency component, from the transformed, extracted predetermined frequency band, to a value corresponding to a predetermined frequency component that is predetermined to be generated by the machine component in a damaged state ([0044, 0047]: discloses that each rotating component in the rotating system has a corresponding reference vibration signature, and comparing vibrations identified within the frequency data to the vibration signatures), and 
	diagnosing an abnormality of the machine component as a result of comparing the analyzed frequency component to the value ([0048]: discloses using the vibration signature of the rotating component to determine a faulty rotating component); and 
a database comprising the value ([0044]: discloses that each component in the system has a known reference vibration signature, which is interpreted as a database of the reference vibration signatures). 

Laricchiutta is silent with respect to 
extracting a predetermined frequency band from a waveform of a signal of a machine component detected by a vibration sensor, and
transforming the extracted predetermined frequency band from a time domain to a frequency domain.

Luo teaches a system for detecting damaged bearings ([Abstract]) that includes 
extracting a predetermined frequency band from a waveform of a signal of a machine component detected by a vibration sensor ([col 4, lines 57 – 60, col 6, lines 26 - 30; Fig 2]: discloses using a band pass filter to isolate the frequencies of interest in the analysis, where the frequency range of interest is predetermined, for example “above 10 kHz”); and 
transforming the extracted predetermined frequency band from a time domain to a frequency domain ([col 5, lines 6 – 11]: discloses performing an FFT on the signal after the band pass to “reveal the frequency or frequencies and amplitude(s), which is/are uniquely associated with the damaged bearing component”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Laricchiutta in view of Luo to “enhance a rotating bearing damage signature ([col 4, lines 55 – 56])”, as known in the art, to improve the analysis of the detected analog data, as “The key to detecting bearing faults is to capture the low amplitude bearing defect harmonics without including the high amplitude rotational vibration signals and system fundamental resonant frequency responses ([col 4, lines 64 – 67])”.

Regarding claim 2: Laricchiutta in view of Luo teaches the information terminal according to claim 1, as discussed above, 
wherein the database comprises a plurality of other values (Laricchiutta: [0044]: discloses that each component in the system has a known reference vibration signature, which is interpreted as a database of the reference vibration signatures), and 
wherein the other values respectively correspond to other predetermined frequency components that are predetermined to be generated by other machine components in other damaged states (Laricchiutta: [0044]: discloses that each component in the system has a known reference vibration signature, where a “known” signature is interpreted as “predetermined”). 

Regarding claim 3: Laricchiutta in view of Luo teaches the information terminal according to claim 2, as discussed above, further comprising: 
 a display (Laricchiutta: [0046]: discloses a user interface (302)), and 
wherein the at least one hardware processor is further configured to control the display to receive a user input to the display, 
wherein the user input indicates at least one of the other machine components (Laricchiutta: [0055]: discloses that the system being analyzed contains at least two components, with each analyzed from the aggregated set of vibrations), 
wherein, the at least one hardware processor is further configured to, in response to the user input being input to the display, implement: 
	searching the database for a second value according to the at least one of the other machine components (Laricchiutta: [0047]: discloses searching through the set of known components and comparing the vibration signature of the component to the observed data), 
	in response to the second value being found in the database, selecting the second value (Laricchiutta: [0047]: discloses determining which component from the set of known components is faulty), and 
	in response to the second value being absent from the database, receiving specifications of the at least one of the other machine components input to the display and calculating the second value based on the specifications (Laricchiutta: [0055]: discloses that the wireless receiving and analysis performs an analysis of an aggregate set of vibrations, in order to determine a defect in one or more faulty components). 

Regarding claim 4: Laricchiutta in view of Luo teaches the information terminal according to claim 1, as discussed above, 
wherein the machine component is a bearing (Laricchiutta: [Abstract]: discloses that the rotating system includes a shaft and a bearing system)

Laricchiutta is silent with respect to wherein 
the predetermined frequency component that is predetermined to be generated by at least one of an inner ring, an outer ring, a rolling element and a cage of the bearing.

Luo teaches a system for detecting damaged bearings ([Abstract]) that includes 
the predetermined frequency component that is predetermined to be generated by at least one of an inner ring, an outer ring, a rolling element and a cage of the bearing ([col 2, line 56 – col 3, line ; Fig 2]: discloses the construction of bearings and the four frequencies generally associated with a bearing, including the cage frequency, the rolling element frequency, the ball passing inner raceway frequency, and the ball passing inner raceway frequency)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Laricchiutta in view of Luo to “enhance a rotating bearing damage signature ([col 4, lines 55 – 56])”, as known in the art, which involves the set of frequencies associated with the physical dimensions of a bearing, as known in the art 
Regarding claim 5: Laricchiutta teaches a machine component diagnosis system ([Abstract]: discloses a vibration monitoring system that can detect vibrations from a rotating system, including a shaft and bearings) comprising: 
an information terminal ([0046, Fig 1]: discloses a wireless receiving and analysis unit (300) in communication with a vibration detection unit (100) that can be implemented in a mobile phone, tablet, or laptop computer); and 
a vibration analyzer configured to transmit a signal to the information terminal and configured to receive the signal from the information terminal ([0044, 0046, Fig 2A, Fig 8B]: discloses a vibration detection unit (100) in communication with wireless receiving and analysis unit (300), transmitting vibration data to the wireless receiving and analysis unit and receiving commands from the wireless receiving and analysis unit to start and stop collecting data (where the vibration detection unit is apparently drawn as “electrical interface” and the wireless receiving and analysis unit is drawn as “Visual Interface”)), wherein the vibration analyzer is configured to:
	detect a vibration of a machine component ([0046, Fig 2A]: discloses a vibration detection device (102) within the vibration detection unit that detects vibrations from the rotating component); 
	obtain spectrum data by transforming [vibration data] from a time domain to a frequency domain ([0048, Fig 8B]: discloses using a processor located within the vibration detection device processor to perform a Fourier analysis or an FFT to create frequency-domain data), and 
wherein the information terminal is configured to: 
	compare an analyzed frequency component, from the spectrum data, to a value corresponding to a predetermined frequency component that is predetermined to be generated by the machine component in a damaged state ([0044, 0047]: discloses that each rotating component in the rotating system has a corresponding reference vibration signature, and comparing vibrations identified within the frequency data to the vibration signatures), and 
	diagnose an abnormality of the machine component as a result of comparing the analyzed frequency component to the value ([0048]: discloses using the vibration signature of the rotating component to determine a faulty rotating component); 
	wherein the information terminal comprises: 
		 a database comprising the value ([0044]: discloses that each component in the system has a known reference vibration signature, which is interpreted as a database of the reference vibration signatures); and 
		a display ([0046]: discloses a user interface (302)), and 
wherein the information terminal is configured to control the display to output a diagnosis result based on the result of comparing the analyzed frequency component to the value ([0047, Fig 8A]: discloses using the display (302) to indicate to the user “which component in the rotating system is faulty”).

Laricchiutta is silent with respect to 
extract a predetermined frequency band from a waveform of the vibration; and 
obtain spectrum data from the extracted predetermined frequency band by transforming the extracted predetermined frequency band from a time domain to a frequency domain.

Luo teaches a system for detecting damaged bearings ([Abstract]) that includes 
detecting a vibration of a machine component ([col 4, lines 57 – 60; Fig 2]: discloses using a seismic transducer to detect a repetitive impact occurring in a rolling bearing);
extract a predetermined frequency band from a waveform of the vibration ([col 4, lines 57 – 60, col 6, lines 26 - 30; Fig 2]: discloses using a band pass filter to isolate the frequencies of interest in the analysis, where the frequency range of interest is predetermined, for example “above 10 kHz”); and 
obtain spectrum data from the extracted predetermined frequency band by transforming the extracted predetermined frequency band from a time domain to a frequency domain ([col 5, lines 6 – 11]: discloses performing an FFT on the signal after the band pass to “reveal the frequency or frequencies and amplitude(s), which is/are uniquely associated with the damaged bearing component”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Laricchiutta in view of Luo to “enhance a rotating bearing damage signature ([col 4, lines 55 – 56])”, as known in the art, to improve the analysis of the detected analog data, as “The key to detecting bearing faults is to capture the low amplitude bearing defect harmonics without including the high amplitude rotational vibration signals and system fundamental resonant frequency responses ([col 4, lines 64 – 67])”.

Regarding claim 6: Laricchiutta in view of Luo teaches the machine according to claim 5, as discussed above, wherein the information terminal and the vibration analyzer are separate from each and are configured to communicate to each other over a network (Laricchiutta: [0046; Fig 1]: discloses a vibration detection unit (100) communicating over a wireless link to a separate wireless receiving and analysis unit (300)).


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Laricchiutta in view of Luo in view of Kiviniemi et al., US 2014/0257714 (hereinafter 'Kiviniemi').
Regarding claim 7: Laricchiutta in view of Luo teaches the information terminal according to claim 1, as discussed above.
Laricchiutta in view of Luo is silent with respect to wherein 
the predetermined frequency component is provided by calculating the value in the database using an actual rotating speed of the machine component. 

Kiviniemi discloses a system of monitoring vibrations ([abstract) that includes 
determining predetermined frequency components by calculating a value using an actual rotating speed of the machine component ([0041]: discloses determining a set of frequencies proportional to the rotational speed of the component being monitored).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Laricchiutta in view of Luo in view of Kiviniemi to enable determining the frequencies that would exhibit damage to the components when the machine is operating at a particular rate of rotational speed.

Regarding claim 8: Laricchiutta in view of Luo teaches the machine component diagnosis system according to claim 5, as discussed above.
Laricchiutta in view of Luo is silent with respect to wherein 
the predetermined frequency component is provided by calculating the value in the database using an actual rotating speed of the machine component. 

Kiviniemi discloses a system of monitoring vibrations ([abstract) that includes 
determining predetermined frequency components by calculating a value using an actual rotating speed of the machine component ([0041]: discloses determining a set of frequencies proportional to the rotational speed of the component being monitored).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Laricchiutta in view of Luo in view of Kiviniemi to enable determining the frequencies that would exhibit damage to the components when the machine is operating at a particular rate of rotational speed.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Laricchiutta in view of Luo in view of Haseba, US 2018/0217025 (hereinafter ‘Haseba’).
Regarding claim 9: Laricchiutta in view of Luo teaches the machine component diagnosis system according to claim 5, as discussed above.
Laricchiutta is silent with respect to 
the machine component diagnosis system has a sound detection function of reproducing driving sound of the machine component by a speaker, and 
wherein the information terminal is configured to extract a specific frequency band from the spectrum data transmitted from the vibration analyzer and to perform envelope processing or FFT analysis for the specific frequency band prior to being outputted to the speaker.

Luo teaches a system for detecting damaged bearings ([Abstract]) that includes 
extract a specific frequency band from the spectrum data transmitted from the vibration analyzer and to perform envelope processing or FFT analysis for the specific frequency band ([col 5, lines 6 – 11]: discloses performing an FFT on the signal after the band pass to “reveal the frequency or frequencies and amplitude(s), which is/are uniquely associated with the damaged bearing component”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Laricchiutta in view of Luo to “enhance a rotating bearing damage signature ([col 4, lines 55 – 56])”, as known in the art, to improve the analysis of the detected analog data, as “The key to detecting bearing faults is to capture the low amplitude bearing defect harmonics without including the high amplitude rotational vibration signals and system fundamental resonant frequency responses ([col 4, lines 64 – 67])”.

Haseba teaches a vibration analysis system that allows a user to listen to the vibration data ([Abstract]) that includes 
extract a specific frequency band from the spectrum data and [provide] a sound detection function of reproducing driving sound of the machine component by a speaker ([0052,0053, Fig 8]: discloses a user interface allowing the selection of a frequency range of interest, which is then “extracted though filtering” and the relevant portion of the vibration data is converted into sound).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Laricchiutta in view of Luo in view of Haseba to “[enable] more effective analysis ([0013])” of the acquired vibration data by isolating a smaller set of frequencies before listening to the sound generated by the machine.  

Response to Arguments
Applicant’s arguments, see page 2, filed 3 June 2022, with respect to the rejection(s) of claim(s) 1, 2, 4, and 5 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Laricchiutta and Luo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862